Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, filed 06/30/2021, with respect to Barnett et al (US 20110104052 A1) have been fully considered and are persuasive.  The rejection of 01/01/2021 has been withdrawn. 
Barnett discloses each element of the claims, but in disparate disclosures within the reference. It would require excessive hindsight to arrive at the claimed combination of elements. 


Buiser discloses a polyacrylamide microsphere, wherein an intermediate product includes a chitosan structural template polymer. However, this template polymer is removed, and it does not appear as though the claimed pores are present before the template is removed. 

Applicant’s arguments, filed 06/30/2021, with respect to rejections over Athanasiadis et al (US 20100291055 A1) have been fully considered and are persuasive.  The rejection of 01/01/2021 has been withdrawn. 
Athanasiadis is an additional reference that does not cure the deficiencies of Buiser or Barnett. 

Allowable Subject Matter
Claim 1-11 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Dragan et al (Chemical Engineering Journal 204–206 (2012) 198–209) which discloses a macroporous composite IPN hydrogel of polyacrylamide and chitosan [abstract]. The reference does not disclose microparticles, which might be obvious when combined with a similar reference, but the pores of Dragan are around 30 to 60 microns [Figs 1 and 5, conclusion] which are much larger than the claimed pores, and are closer to the size of the claimed microspheres themselves. While acrylamide hydrogel microspheres are disclosed, see Sell et al (US 20160271064 A1), the ordinarily skilled artisan would not be motivated to make the claimed sized microparticles with the claimed pore size from the disclosure of Dragan. Zhao et al (Composites: Part B 43 (2012) 1570–1578) also discloses semi-IPNs hydrogel composites based on chitosan and acrylamide [abstract] and mention the possibility of a porous network . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766